Ordered, that the opinion in this case be amended as follows: By striking out the following now appearing in note 15 on page 8 [259] of said opinion-:
“ To insure fulfilment of this function the Government subjects national banks to close and constant supervision so as to maintain the solvency of the bank. It is made a crime to accept a deposit with knowledge of insolvency. Only when the bank’s condition measures up to the prescribed standards of safety and liquidity may deposits be received.”
Opinion reported as amended, ante, p. 245.